FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
However, Foreign Patent Document, Cite No. 2 (KR20070066439A), is not considered because the English translation that provided along with the foreign document is not legible.

Status of the Claims
This action is in response to papers filed 12/16/2021 in which claims 2, 4, 6, 8, 10-13, 15-21, 25-31, 33-48, 50-51, 53, 55, 57-58, 61-68, 70-73, 75-81, 84-95, 99-100, 102, 104 and 106 were canceled; and claims 1, 32, 98, 101 and 103 were amended.
Claims 1, 3, 5, 7, 9, 14, 22-24, 32, 49, 52, 54, 56, 59-60, 69, 74, 82-83, 96-98, 101, 103 and 105 are under examination.




Withdrawn Rejections
	The rejection of claims 1, 3, 5, 7, 9, 14, 22-24, 32, 49, 52, 54, 56, 59-60, 69, 74, 82-83, 96-97 and 105 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 1 and 32.
The rejection of claim(s) 98, 101 and 103 under 35 U.S.C. 102(a)(1) as being anticipated by Williams (5 February 2004; US 2004/0020503 A1), as evidenced by Beigi et al (International Journal of Food Properties, 21:1, p. 267-276), is withdrawn, in view of Applicant’s amendments to claims 98, 101 and 103.


Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 7, 9, 14, 22-24, 32, 49, 52, 54, 56, 59-60, 69, 74, 82-83, 96-98, 101, 103 and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobal et al (1 March 2012; US 2012/0052021 A1) in view of Harvey et al (28 June 2007; US 2007/0148283 A1), Liu et al (Pain, October 2013, 154(10): 2169-2177) and Nelson et al (29 June 2006; US 2006/0141031 A1).
Regarding claims 1, 98 and 103, Kobal teaches an oral composition comprising nicotine and camphor, wherein camphor reduces sensory irritation from nicotine. Kobal teaches that the reduction in irritation was due to camphor-mediated reduction in activation of nicotinic acetylcholine receptors and/or vanilloid receptors such as TRPV1 and/or TRPA1 (Abstract; [0002]-[0003], [0016]-[0022], [0034]-[0037], [0042]-[0043], [0050]).
While Kobal teaches one of at least two [or three] antagonist required by the claimed invention, it would have been obvious to include eucalyptol and WS-12 in the oral composition of Kobal in view of the guidance from Harvey and Liu.
Harvey teaches an oral composition comprising eucalyptol and camphor, and a cooling agent such as WS-12 (Abstract; [0003], [0008]-[0011], [0022]-[0029], [0037]-[0040], [0060], [0063], [0065]-[0072], [0085], [0094]-[0096]; claims 1, 3, 5, 7, 18, 23, 26, 37, 43-44, 46, 64-66 and 70-71). Harvey teaches the oral composition provides a long-lasting cooling sensation.
Liu teaches eucalyptol and WS-12 are known cooling agents that induce analgesia by reducing the activation of TRPA1 (Abstract; pages 2 and 6-10).

While Kobal does not teach the composition has a buffering agent, it would have been obvious to add a buffering agent in the composition per guidance from Nelson, which teaches that the oral composition containing an active ingredient such as nicotine, and sensory agents such as eucalyptol, camphor and carboxamides, can further contain pH adjusting agents or buffers, as these are useful inactive ingredients conventionally added to pharmaceutical formulations, as they are agents chemically and physically compatible with the active ingredient (Nelson: Abstract; [0015], [0016], [0038], Table 1, [0039], [0049]-[0050]). Thus, an ordinary artisan provided the guidance from Nelson would look to including buffers in the composition of Kobal so as to adjust the 
Regarding claims 3, 5, 7 and 9, Harvey provide the guidance for the oral composition to contain about 1.0 wt% -  about 2.0 wt% camphor, about 1.0 wt% - about 2.0 wt% eucalyptol and about 0.05 wt% to about 15 wt% cooling agent such as WS-12 ([0028]-[0029], [0060], [0071] and [0095]-[0097]), which fall within or overlaps the weight ratios of claims 3, 5, 7 and 9. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight ratios of the at least two [or three] antagonist would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).
Regarding claims 14 and 22-24, as discussed above, Harvey provide the guidance for the oral composition of Kobal to contain about 1.0 wt% -  about 2.0 wt% camphor and about 1.0 wt% - about 2.0 wt% eucalyptol. As per instant specification, “total amount” is define as the combined amount of antagonists when at least two antagonist are present (Harvey: [0028]-[0029] and [0071]). The amounts of camphor and eucalyptol per guidance from Harvey when included in the composition of Kobal nd paragraph).
Regarding claim 32, as discussed above, Kobal establishes that the reduction in irritation was due to camphor-mediated reduction in activation of nicotinic acetylcholine receptors and/or vanilloid receptors such as TRPV1 and/or TRPA1 (Kobal: [0042]) and Liu also establishes that eucalyptol induces analgesia by reducing the activation of TRPA1 (Liu: page 2, 2nd paragraph).
Regarding claim 49, Nelson teaches that an oral composition containing active ingredient such as nicotine and sensory agents such as camphor, eucalyptol and carboxamides can have the active ingredient in an effective amount of from about 1% to about 10% by weight and the sensory agents an effective amount of from about 0.001% 
Regarding claims 52, 54 and 56, as discussed above, Harvey provide the guidance for the oral composition of Kobal to contain about 1.0 wt% -  about 2.0 wt% camphor and about 1.0 wt% - about 2.0 wt% eucalyptol. As per instant specification, “total amount” is define as the combined amount of antagonists when at least two antagonist are present (Specification: page 9, lines 1-5). The amounts of camphor and eucalyptol per guidance from Harvey when included in the composition of Kobal meets nd paragraph).
Regarding claim 59, Nelson teaches the pH adjuster or buffering agent such as citric acid can be present in the oral composition in an amount from 3% to 5% by weight (Nelson: [0049]-[0050]; Table 2), which overlaps the claimed range of 1.0 to 5.0% by weight. Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of buffering agent in the oral composition would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to 
Regarding claim 60, Harvey and Nelson teach that the oral composition can further contain sugar alcohol (Harvey: [0130]; Nelson: [0052]-[0054]) and per Harvey the sugar alcohol can be present in the composition in an amount from about 30% to about 60% by weight (Harvey: [0130]).Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of sugar alcohol in the oral composition would have been obvious before the effective filing date of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 (I)-(II).
Regarding claim 69, Nelson teaches the oral composition can further contain disintegrant in an amount of about 2% to about 10% by weight (Nelson: [0059])
Regarding claims 74, 82-83, 96 and 97, Kobal, Harvey and Nelson teach that the oral composition can be formulated into a tablet, an orally disintegrating tablet, a chewable tablet, chewing gum or a compressed chewing gum (Kobal: [0050]; Harvey: [0098], [0108]-[0109], [0112], [0115], [0151] and [0169]; Nelson: [0046] and [0048]).

Regarding claim 105, Kobal teaches the oral composition is used for smoking cessation therapy (Abstract; [0004], [0008]; claim 19).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that no other actives with an agonist mode of action on the receptors are taught or suggested in Kobal apart from nicotine and thus, a skilled artisan interested in alleviating the sensory irritation from nicotine would not consult technical fields outside the field of nicotine in order to solve specific problems associated with the specific active nicotine with a reasonable expectation of success absent any pointers to do so. Applicant further alleged that Harvey was unrelated to the technical field of nicotine and does not provide any pointers to problems of nicotine irritation, let alone any other agonists that can cause sensory nicotine irritation. Thus, Applicant alleged that a skilled artisan would not find no motivation in the technical field of cooling agents for oral use with any hope of solving problems of nicotine irritation by consulting Harvey, as camphor was taught in Harvey for providing nasal action or aroma to the composition and the antagonist mode of action provided by camphor is nowhere indicted in Harvey. As such, Applicant alleged that the teaching of Harvey is not compatible with the teaching of camphor in Kobal. (Remarks, pages 10-11).

In response, the Examiner disagrees. First, Kobal establishes the use of camphor reduce or alleviated the sensory from nicotine (Kobal: [0021], [0036], [0042]; 
Second, Kobal and Harvey are compatible arts to one another, as Kobal is drawn to oral smokeless tobacco products such as snus pouches and chewable gums (Kobal: [0002]-[0003], [0036], [0046], [0050]; claims 7) and likewise, Harvey is also drawn oral products such as chewing gums and smokeless tobacco preparations (Harvey: [0002] and [0109]). Thus, Kobal and Harvey are analogous arts and indeed compatible to be combine to render obvious Applicant’s claimed invention.
Third, Kobal, Harvey and Liu as used in the standing 103 rejection, are properly combined to render obvious Applicant’s claimed invention. Harvey was used to provide guidance for including cooling agents such as eucalyptol and WS-12 in the composition of Kobal containing camphor (Harvey: [0008], [0011], [0095]-[0097]), where Liu establishes that eucalyptol and WS-12 are known cooling agents that induce analgesia by reducing the activation of TRPA1 (Liu: Abstract; pages 2 and 6-10), which is also the objective for using camphor in the composition of Kobal ([0042]). Thus, as discussed above in the standing 103 rejection, an ordinary artisan interested in maximizing the reduction of sensory irritation from nicotine while also providing a composition with a desired cooling sensation, would looked to using a combination of camphor, eucalyptol and WS-12, as this combination would at least provide an additive effect of long-lasting cooling sensation and analgesia per Harvey and Liu, and achieve Applicant’s claimed invention with reasonable expectation of success.  


Applicant argues by alleging that a skilled artisan would not be inspired to apply more than one antagonist based on the teaching of Kobal with any reasonable expectation of success of obtaining additional advantages to camphor disclosed as an antagonist in Kobal, as synergy of adding additional antagonists in order to provide some beneficial effect to camphor are nowhere hinted in Kobal, and a skilled artisan would not be inspired to consult Harvey with an expectation of obtaining a reasonable improvement. (Remarks, page 11 2nd paragraph).

In response, the Examiner disagrees. As discussed above, Kobal, Harvey and Liu as used in the standing 103 rejection, are properly combined to render obvious Applicant’s claimed invention. Harvey was used to provide guidance for including cooling agents such as eucalyptol and WS-12 in the composition of Kobal containing camphor (Harvey: [0008], [0011], [0095]-[0097]), where Liu establishes that eucalyptol and WS-12 are known cooling agents that induce analgesia by reducing the activation of TRPA1 (Liu: Abstract; pages 2 and 6-10), which is also the objective for using camphor in the composition of Kobal ([0042]). Thus, as discussed above in the standing 103 rejection, an ordinary artisan interested in maximizing the reduction of sensory 
As such, Applicant is noted that the Courts have stated: [t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").  
As a result, for at least the reasons discussed above, claims 1, 3, 5, 7, 9, 14, 22-24, 32, 49,52, 54, 56, 59-60, 69, 74, 82-83, 96-98, 101, 103 and 105 remain rejected as being obvious and unpatentable over the combined teachings of Kobal, Harvey, Liu and Nelson in the standing 103 rejection as set forth in this office action.




New Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7, 9, 14, 22-24, 32, 49, 52, 54, 56, 59-60, 69, 74, 82-83, 96-98, 101, 103 and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 98 and 103, the recitation of “8 borneol” in claims 1, 98 and 103 renders the claims indefinite because it is unclear what is meant by “8 borneol,” as the specification does not define compound “8 borneol.” While “borneol” is an art-recognized chemical compound, “8 borneol”  does not appear to be an art-recognized chemical compound. Thus, the metes and bounds of “8 borneol” is unclear. Clarification in the claims are required. Claims 3, 5, 7, 9, 14, 22-24, 32, 49, 52, 54, 56, 59-60, 69, 74, 82-83, 96-97, 101, and 105 are also rejected as they depend directly or indirectly from said indefinite claims 1, 98 and 103.
Regarding claim 103, recites the limitation "the two antagonists" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is unclear 
As a result, claims 1, 3, 5, 7, 9, 14, 22-24, 32, 49, 52, 54, 56, 59-60, 69, 74, 82-83, 96-98, 101, 103 and 105 do not clearly set forth the metes and bounds of patent protection desired.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOAN T PHAN/Primary Examiner, Art Unit 1613